Case: 22-1071    Document: 9    Page: 1   Filed: 10/28/2022




   United States Court of Appeals
       for the Federal Circuit
                ______________________
   ABC CORPORATION I, ABC CORPORATION II,
              Plaintiffs-Appellees

                      EBAY, INC.,
                        Plaintiff

                           v.

   THE PARTNERSHIP AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE "A",
 TOMOLOO OFFICIAL, TOMOLOO INE, TOMOLOO
      FRANCHISE, TOMOLOO-US, TOMOLOO
     FLAGSHIP, TOMOLOO TC, TOMOLOO DX,
     TOMOLOO INT, CARTSTACK, DIDEN WU,
    HUSNAL-COLLECTIONS, MHESTORE2009,
      WHOLESALESHOP666, CARRIE_YUX-5,
  2013TANKSTRONG001, MIJIASTORE, PAUTA60,
      SKATEBOARDSTORE2012, SMG-STORE,
  STRONGJENNIE, CHO POWER SPORTS, SYLUS,
              XGN, SHAMOLUOTUO,
 XUEWEIWEIFUZHUANGDIAN, EVERCROSS, XIE
         SHI, RUNCHENYUN, TOMOLOO,
     SHOPCHEAPUNIVERSAL, TOMOLOO-NX,
 AOXTECH, BETTER TOMOLOO, LISON ET, HGSM
          STOREFRONT, GYROOR US,
                    Defendants

     URBANMAX, GAODESHANGUS, GYROOR,
    FENGCHI-US, JIANGYOU-US, GYROSHOES,
                   HGSM,
             Defendants-Appellants
Case: 22-1071    Document: 9    Page: 2     Filed: 10/28/2022




2                                  ABC CORPORATION I v.
           PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


                 ______________________

                       2022-1071
                 ______________________

   Appeal from the United States District Court for the
Northern District of Illinois in No. 1:20-cv-04806, Judge
Thomas M. Durkin.
                ______________________

                Decided: October 28, 2022
                 ______________________

    MARK BERKOWITZ, Tarter Krinsky & Drogin LLP, New
York, NY, argued for plaintiffs-appellees. Also represented
by RICHARD LOMUSCIO. Also represented by Adam G.
Kelly, Douglas N. Masters, Neil G. Nandi, Arthur Tan-Chi
Yuan, Loeb & Loeb LLP, Chicago, IL (withdrawn).

    HE CHENG, Glacier Law LLP, New York, NY, argued
for defendants-appellants. Also represented by TIANYU JU,
TAO LIU.
                 ______________________

     Before DYK, TARANTO, and STOLL, Circuit Judges.
DYK, Circuit Judge.
    This is an appeal from the district court’s entry of an
October 2021 preliminary injunction against appellants
Urbanmax,      GaodeshangUS,       Gyroor,     Fengchi-US,
Jiangyou-US, Gyroshoes, and HGSM (collectively “appel-
lants”). Because the district court failed to meet the re-
quirements of Federal Rule of Civil Procedure 65(d) and
our precedent in finding that the plaintiffs were likely to
succeed on the merits, we reverse and remand.
Case: 22-1071     Document: 9     Page: 3    Filed: 10/28/2022




ABC CORPORATION I v.                                         3
PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


                          BACKGROUND
    Plaintiffs Hangzhou Chic Intelligent Technology Co.,
Ltd. and Unicorn Global, Inc. (collectively “plaintiffs”) 1 own
four design patents on hoverboards: U.S. Patent Nos.
D737,723 (“D’723 patent”), D738,256 (“D’256 patent”),
D784,195 (“D’195 patent”), and D785,112 (“D’112 patent”).
The four patented designs are set forth in Appendix A 2 of
this opinion.
     Appellants sell Gyroor-branded hoverboards. Plain-
tiffs brought suit against appellants claiming that products
sold by appellants infringed plaintiffs’ patents. The parties
focused on four products—“Gyroor A,” “Gyroor B,” “Gy-
roor C,” and “Gyroor D.” On appeal, the parties have re-
ferred to these products as “Accused Product A,” “Accused
Product B,” “Accused Product C,” and “Accused Prod-
uct D.” As an example, Appendix A of this opinion com-
pares Product D to the patented designs. Because the
asserted patents cover different angles of view, different
angles of the accused products are relevant for determining
infringement.
    Plaintiffs sought a temporary restraining order, a pre-
liminary injunction, a final injunction, and damages. The



    1    The case caption names “ABC Corporation I” and
“ABC Corporation II.” Hangzhou Chic Intelligent Technol-
ogy Co., Ltd. and Unicorn Global, Inc. are the real parties
in interest. Hangzhou Chic Intelligent Technology is listed
as the owner on the four patents. Unicorn Global is the
exclusive U.S. distributor of plaintiffs’ products. The cap-
tion also lists eBay as a plaintiff. eBay is a third-party
plaintiff not relevant to this appeal.
     2   The figures in Appendix A were prepared by appel-
lants, but plaintiffs do not dispute their accuracy. Arrows
and boxes on the images are appellants’ annotations and
should be disregarded for the purposes of this opinion.
Case: 22-1071    Document: 9      Page: 4    Filed: 10/28/2022




4                                   ABC CORPORATION I v.
            PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


district court entered a temporary restraining order on
September 22, 2020, followed by a preliminary injunction
on November 24, 2020, which eventually enjoined appel-
lants here from “offering for sale, selling, and importing
any products not authorized by Plaintiffs and that include
any reproduction, copy or colorable imitation of the design
claimed in the Patents-in-Suit.” In a separate opinion is-
sued today, we conclude that the entry of the 2020 prelim-
inary injunction was procedurally improper for lack of Rule
65(a) notice and vacate that injunction “as of its issuance.”
ABC Corp. I v. P’ship & Unincorporated Ass’ns, -- F.4th --
(Fed. Cir. 2022).
     In light of motions to set aside the 2020 preliminary
injunction raising issues regarding the procedural propri-
ety of the injunction, the district court permitted plaintiffs
to file a renewed motion for a preliminary injunction. On
August 24, 2021, plaintiffs filed a motion for entry of a sec-
ond preliminary injunction, the injunction that is at issue
in this appeal. Appellants did not argue that the request
for the 2021 preliminary injunction presented any of the
procedural problems present in the 2020 injunction.
    The focus of the parties’ dispute before the district
court as to the 2021 injunction was whether plaintiffs had
established a likelihood of success on the merits that the
accused products infringed one or more claims of the as-
serted patents. In order to establish design patent in-
fringement, a plaintiff must show that “an ordinary
observer, familiar with the prior art designs, would be de-
ceived into believing that the accused product is the same
as the patented design.” Crocs, Inc. v. Int’l Trade Comm’n,
598 F.3d 1294, 1303 (Fed. Cir. 2010) (citing Egyptian God-
dess, Inc. v. Swisa, Inc., 543 F.3d 665, 681 (Fed. Cir. 2008)
(en banc)). “When the differences between the claimed and
accused design are viewed in light of the prior art, the at-
tention of the hypothetical ordinary observer will be drawn
to those aspects of the claimed design that differ from the
prior art.” Egyptian Goddess, 543 F.3d at 676.
Case: 22-1071    Document: 9     Page: 5    Filed: 10/28/2022




ABC CORPORATION I v.                                       5
PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


    Central to the parties’ dispute was prior art U.S. Pa-
tent No. D739,906 (“D’906 patent”). That patent displayed
and claimed an hourglass shape for a hoverboard, a prom-
inent feature of each of the plaintiffs’ patented designs and
most of the accused products. A figure showing the D’906
patent design appears later in this opinion.
    In support of the motion for a preliminary injunction,
plaintiffs submitted the 2021 expert report of Paul Hatch.
Hatch’s report described the patents-in-suit, identified the
four accused products, and then opined that the accused
products infringed the patents-in-suit. For each patent,
Hatch displayed side-by-side images of the asserted patent
and accused products and described how the ordinary ob-
server test applied to the “Accused Products” as a group,
without providing a product-by-product analysis. For in-
stance, Hatch opined, “Unlike the cited prior art [including
the D’906 patent], the claimed design of the ‘195 Patent
and the Accused Products share an integrated ‘hourglass’
body with many horizontal styling lines across the body
and a relatively flat surface across the top, arched covers
over the wheel area, larger radii on the front and back of
the underside. Unlike any of the prior art the foot plates
narrow as they extend toward the center.” J.A. 8410 (em-
phasis added). Hatch did not explain why having an “hour-
glass body” was “unlike” the prior art. 3
    In a section titled, “The Cited Prior Art Show The Pa-
tents-In-Suit Have A Broad Scope,” Hatch included three
tables with prior art figures. J.A. 8401–04. The first table
showed the “Cited Prior Art From the Face of the ’723 and
’256 Patents.” J.A. 8401–02. This table contained six fig-
ures from prior art patents. It did not include the prior art
D’906 patent. The second table showed prior art cited by


    3   Other features, such as the “relatively flat surface
across the top,” seem to have been present in the prior art
as well. J.A. 8410.
Case: 22-1071     Document: 9      Page: 6    Filed: 10/28/2022




6                                   ABC CORPORATION I v.
            PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


the D’195 patent and contained eight figures from prior art
patents, including the D’906 patent. The third table
showed twelve figures from prior art patents, including the
D’906 patent, cited by the D’112 patent.
    After each table, Hatch provided a cursory analysis
concluding that “the overall impression of the claimed de-
sign . . . is entirely unique” and that “[n]one of the prior art
create the impression of” the claimed design, e.g.,
J.A. 8404, for instance, “an integrated ‘hourglass’ body
with many angled lines across the body and a relatively flat
surface across the top, arched covers over the wheel area,
larger radii on the front and back of the underside.”
J.A. 8404 (emphasis added). Again, Hatch did not explain
how the D’906 patent failed to show an “hourglass body.”
    In short, Hatch relied on the hourglass shape of the ac-
cused products to show substantial similarity despite our
prior case authority limiting the relevance of features
shown in the prior art in the substantial similarity analy-
sis. See Egyptian Goddess, 543 F.3d at 676; J.A. 8404
(“[T]he claimed design of the [asserted patent] and the Ac-
cused Product share the same overall impression and have
an integrated ‘hourglass’ body . . . .”).
    In opposing plaintiffs’ 2021 motion for a preliminary
injunction, appellants urged that plaintiffs failed to ac-
count for the D’906 patent in the infringement analysis and
that the additional ornamental features of Accused Prod-
ucts A through D were not substantially similar to the as-
serted patents. 4 Appellants relied on the expert reports of



    4   Appellants filed five oppositions to the preliminary
injunction. Appellants Fengchi-US, Gyroor, Jiangyou, and
GaodeshangUS filed individual oppositions while Ur-
banmax, HGSM, and Gyroshoes filed a joint opposition. All
oppositions relied upon expert reports from Jim Gandy and
Lance Rake.
Case: 22-1071    Document: 9     Page: 7    Filed: 10/28/2022




ABC CORPORATION I v.                                       7
PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


Jim Gandy and Lance Rake. Gandy’s report provided a
brief response to the Hatch declaration and then did a pa-
tent-by-patent, product-by-product noninfringement anal-
ysis in light of the D’906 prior art patent. In each section,
Gandy compared and contrasted particular features of the
accused product, the asserted patent, and the prior art
D’906 patent, such as the “hourglass figure” or the foot
pads before concluding that an ordinary observer “would
not be confused so as to purchase one thinking it to be the
other.” E.g., J.A. 8784.
      Rake described the D’906 patent and responded to
Hatch’s declaration on a patent-by-patent, product-by-
product basis in light of the D’906 patent. In comparing
each patent against each accused product, Rake performed
a three-way comparison between the D’906 patent, the as-
serted patent, and the accused product before concluding
that “[t]he substantially dissimilar [features such as] foot
pads, lighting design, . . . design of the undercarriage and
. . . fender design creates a substantially different overall
visual impression to the ordinary observer.”            E.g.,
J.A. 8888.
    Plaintiffs then filed a further expert report by Hatch
which again urged substantial similarity once more relying
on the hourglass shape from the prior art. For example,
with respect to the D’723 Patent, Hatch opined:
    Unlike the ’906 Patent, the claimed design of the
    ’723 Patent and the Accused Products share the
    same overall impression and have an integrated
    ‘hourglass’ body with a relatively flat surface
    across the top of the main body, arched covers over
    the wheel area, larger radii on the front and back
    of the underside, and elongated light panels on the
    front surface.
J.A. 10,567. Hatch provided a similar analysis for the
other asserted patents, again without explanation as to
how the “hourglass body” was “unlike” the prior art.
Case: 22-1071    Document: 9      Page: 8    Filed: 10/28/2022




8                                   ABC CORPORATION I v.
            PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


    On October 6, 2021, the district court entered a minute
entry granting plaintiffs’ renewed motion for a preliminary
injunction. Understanding the district court’s minute en-
try requires reference to the district court’s decisions con-
cerning the 2020 preliminary injunction insofar as the
court addressed the likelihood of success on the merits.
   On November 24, 2020, the district court granted the
2020 preliminary injunction at a hearing, stating:
    I do believe the plaintiff will likely succeed on the
    merits of their design patent . . . infringement. The
    claim designs in the infringing products are not suf-
    ficiently dissimilar, or plainly dissimilar; the anal-
    ysis of the patents-in-suit in [sic] infringing
    products demonstrates that the defendants are in-
    fringing on plaintiffs’ patents. It’s the D723 patent,
    the D256 patent, D195 patent, and D112 patent.
Tr. Proc. at 12:15–22, ABC Corp. I v. P’ship & Unincorpo-
rated Ass’ns, No. 1:20-cv-4806 (N.D. Ill. Nov. 24, 2020) (em-
phasis added), ECF No. 393.
     The 2020 preliminary injunction, entered the same
day, found that “Plaintiffs have proved a prima facie case
of design patent infringement because . . . an ordinary ob-
serve[r] would be deceived into thinking the products sold
on Defendant Internet Stores (‘Infringing Products’) are
the same as the products manufactured and sold by Plain-
tiffs that utilize the Patents-in-Suit . . . .” J.A. 8–9.
     In support of its August 2021 motion to dissolve the
2020 preliminary injunction, Gyroor-US argued that plain-
tiffs lacked a likelihood of success on the merits. At the
hearing on Gyroor-US’s motion to dissolve, the court
stated:
    As to likelihood of success, plaintiff filed an expert
    report with their motion for a preliminary injunc-
    tion stating that Gyroor’s product infringes plain-
    tiffs’ patent. Gyroor has now filed an expert report
Case: 22-1071     Document: 9      Page: 9    Filed: 10/28/2022




ABC CORPORATION I v.                                           9
PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


    stating that Gyroor's product does not infringe and
    Gyroor’s patent[5] is prior art.
    Resolving this expert dispute will likely require a
    trial. I find that the need for a trial is sufficient in
    this case for plaintiff to have met their burden to
    demonstrate a likelihood of success on the merits.
J.A. 8482 (emphasis added). The district court did not con-
duct a product-by-product analysis for the four accused
products.
    In the minute entry granting the 2021 preliminary in-
junction, the district court stated:
    The arguments of the Urbanmax and Fengchi de-
    fendants mirror those made by defendant Gyroor-
    US on a similar motion to dissolve the preliminary
    injunction that the Court denied on August 24,
    2021. They cite other patents as prior art [includ-
    ing the D’906 patent] that would serve to enable an
    “ordinary observer” to distinguish Defendants’
    products from Plaintiffs’ products. Like Gyroor-
    US, the Urbanmax and Fengchi defendants sub-
    mitted expert reports supporting their argu-
    ments. . . . As with the motion by Gyroor-US, the
    Court finds that “resolving this expert dispute will
    likely require a trial.” Defendants’ evidence is not
    so compelling that it serves to overcome the Court's
    finding that Plaintiffs have demonstrated a likeli-
    hood of success on the merits. This is especially
    true when weighed against Plaintiffs’ showing of
    irreparable harm, which Defendants do not



    5   It is unclear whether “Gyroor’s patent” refers to the
prior art D’906 patent or the non-prior art D808,857 pa-
tent, which appears to be a third-party patent that Gyroor-
US is “authorized to use.” J.A. 7060.
Case: 22-1071      Document: 9       Page: 10     Filed: 10/28/2022




 10                                   ABC CORPORATION I v.
              PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


      challenge. . . . Therefore, Plaintiffs’ renewed mo-
      tion for a preliminary injunction is granted.
 J.A. 10707 (emphasis added) (citations omitted). Again,
 the district court did not conduct a product-by-product
 analysis.
     Appellants filed a notice of appeal on October 8, 2021. 6
 The district court thereafter entered the preliminary in-
 junction order on October 13, 2021. The order reproduces
 the figures from the asserted patents and states:
      Argument and evidence submitted in support of this
      Motion and in support of Plaintiffs’ previously
      granted Motion for Entry of a Preliminary Injunc-
      tion establish that Plaintiffs have demonstrated a
      likelihood of success on the merits . . . . Specifically,
      Plaintiffs have proved a prima facie case of design
      patent infringement because . . . an ordinary ob-
      server would be deceived into thinking the prod-
      ucts sold by the Gyroor Defendants are the same as
      the products manufactured and sold by Plaintiffs
      that utilize the Patents-in-Suit (“Plaintiffs’ Prod-
      ucts”).
 J.A. 1623 (emphasis added) (citations omitted).
      On appeal, the issue is whether the 2021 preliminary
 injunction must be set aside because the district court
 erred in determining the likelihood of success on the mer-
 its.   We have jurisdiction pursuant to 28 U.S.C.
 § 1295(a)(1).




      6   It appears that this is a premature appeal. “Once
 judgment is entered, [Federal Rule of Appellate Procedure
 4(a)(2)] treats the premature notice of appeal ‘as filed after
 such entry.’” FirsTier Mortg. Co. v. Invs. Mortg. Ins., 498
 U.S. 269, 275 (1991) (quoting Fed. R. App. P. 4(a)(2)).
Case: 22-1071     Document: 9       Page: 11   Filed: 10/28/2022




 ABC CORPORATION I v.                                       11
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


                         DISCUSSION
                                I
     “A plaintiff seeking a preliminary injunction must es-
 tablish that he is likely to succeed on the merits, that he is
 likely to suffer irreparable harm in the absence of prelimi-
 nary relief, that the balance of equities tips in his favor,
 and that an injunction is in the public interest.” Winter v.
 Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citations
 omitted). In reviewing the grant or denial of a preliminary
 injunction, “the estimated likelihood of success in estab-
 lishing infringement is governed by Federal Circuit law,”
 Revision Mil., Inc. v. Balboa Mfg. Co., 700 F.3d 524, 526
 (Fed. Cir. 2012), while the other factors are governed by the
 law of the regional circuit, see Koninklijke Philips N.V. v.
 Thales DIS AIS USA LLC, 39 F.4th 1377, 1379 (Fed. Cir.
 2022).
      Design patent infringement occurs when a party,
 “without license of the owner, (1) applies the patented de-
 sign, or any colorable imitation thereof, to any article of
 manufacture for the purpose of sale, or (2) sells or exposes
 for sale any article of manufacture to which such design or
 colorable imitation has been applied.” 35 U.S.C. § 289. “To
 show infringement under the proper test, [a plaintiff must
 demonstrate that] an ordinary observer, familiar with the
 prior art designs, would be deceived into believing that the
 accused product is the same as the patented design.”
 Crocs, 598 F.3d at 1303 (citing Egyptian Goddess, 543 F.3d
 at 678); see also Egyptian Goddess, 543 F.3d at 676 (“When
 the differences between the claimed and accused design are
 viewed in light of the prior art, the attention of the hypo-
 thetical ordinary observer will be drawn to those aspects of
 the claimed design that differ from the prior art.”)
                               II
    The district court determined that plaintiffs here had
 shown a likelihood of success on the issue of infringement.
Case: 22-1071      Document: 9      Page: 12     Filed: 10/28/2022




 12                                   ABC CORPORATION I v.
              PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 We conclude that the district court erred in four independ-
 ent respects.
      First, the district court applied, at least in part, the
 wrong legal standard. When the district court concluded
 that plaintiffs had established a likelihood of success on the
 merits in denying Gyroor’s motion to dissolve the 2020 pre-
 liminary injunction, a finding relied upon in granting the
 2021 preliminary injunction, the court reasoned: “Resolv-
 ing this expert dispute will likely require a trial. I find that
 the need for a trial is sufficient in this case for plaintiff to
 have met their burden to demonstrate a likelihood of success
 on the merits.” J.A. 8482 (emphasis added). 7 Elsewhere
 the district court stated: “[P]laintiff will likely succeed on
 the merits of their design patent . . . infringement. The
 claim designs in the infringing products are not sufficiently
 dissimilar, or plainly dissimilar . . . .” Tr. Proc. at 12:15–
 18, ABC Corp. I, No. 1:20-cv-4806 (Nov. 24, 2020), ECF
 No. 393. This reasoning is directly counter to our prece-
 dent. To show a likelihood of success on the merits, a pa-
 tentee must show that it will likely prove infringement of
 the asserted claims. “If [the defendant] raises a substan-
 tial question concerning . . . infringement . . . , i.e., asserts
 an infringement . . . defense that the patentee cannot prove
 ‘lacks substantial merit,’ the preliminary injunction should
 not issue.” Amazon.com, Inc. v. Barnesandnoble.com, Inc.,
 239 F.3d 1343, 1350–51 (Fed. Cir. 2001) (quoting Genen-
 tech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1364
 (Fed.Cir.1997)). An injunction cannot be granted because
 a trial is required or because the accused products are not
 “sufficiently dissimilar” or “plainly dissimilar” from the pa-
 tented design. Thus, the court failed, at least in part, to
 apply “the appropriate legal standard,” necessitating



      7   The district court elsewhere noted the need for a
 trial: “[T]he Court finds that ‘resolving this expert dispute
 will likely require a trial.’” J.A. 10707 (quoting J.A. 8482).
Case: 22-1071    Document: 9     Page: 13     Filed: 10/28/2022




 ABC CORPORATION I v.                                      13
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 setting aside the 2021 preliminary injunction order. Ad-
 kins v. Nestle Purina PetCare Co., 779 F.3d 481, 483 (7th
 Cir. 2015).
      Second, the district court was required to conduct the
 ordinary observer analysis through the lens of the prior art,
 and the court’s conclusory discussion contains no indica-
 tion that it conducted the required analysis. In the minute
 entry granting the 2021 preliminary injunction, the district
 court stated that appellants “cite other patents as prior art
 that would serve to enable an ‘ordinary observer’ to distin-
 guish Defendants' products from Plaintiffs’ products.”
 J.A. 10707. The court’s reference to other patents as prior
 art appears to include the D’906 patent but fails to explain
 how the court’s finding of likelihood of success on the mer-
 its is consistent with the existence of the D’906 patent.
     Where a patented design and an accused product are
 not “plainly dissimilar,” the court must conduct a three-
 way analysis comparing the accused product, the patented
 design, and the prior art. Egyptian Goddess, 543 F.3d
 at 677–78. “When the differences between the claimed and
 accused design are viewed in light of the prior art, the at-
 tention of the hypothetical ordinary observer will be drawn
 to those aspects of the claimed design that differ from the
 prior art.” Egyptian Goddess, 543 F.3d at 676; see also
 Lanard Toys Ltd. v. Dolgencorp LLC, 958 F.3d 1337, 1344
 (Fed. Cir. 2020). 8 In other words, where a dominant fea-
 ture of the patented design and the accused products—here
 the hourglass shape—appears in the prior art, the focus of


     8   A similar problem exists in copyright law when a
 copyrighted work has both protectable and unprotectible
 elements. Copyright “[i]nfringement is shown by a sub-
 stantial similarity of protectible expression, not just an
 overall similarity between the works.” 4 Melville B. Nim-
 mer & David Nimmer, Nimmer on Copyright § 13.03
 (2022).
Case: 22-1071     Document: 9     Page: 14    Filed: 10/28/2022




 14                                  ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 the infringement substantial similarity analysis in most
 cases will be on other features of the design. The shared
 dominant feature from the prior art will be no more than a
 background feature of the design, necessary for a finding of
 substantial similarity but insufficient by itself to support a
 finding of substantial similarity.
      Here, appellants established the existence of a relevant
 piece of prior art: the D’906 patent. The D’906 patent is
 titled “Two-wheeled vehicle” and has five figures, of which
 Figure 1 is exemplary. J.A. 66.




             J.A. 67 (Fig. 1 of the D’906 Patent).
 The D’906 patent is highly relevant to the question of in-
 fringement because it discloses an “hourglass” shape, a
 prominent feature common to the asserted patents and
 most of the accused products, see, e.g., Appendix A, and a
 feature relied on by the plaintiff to establish substantial
 similarity.
     There is, moreover, a substantial argument that the or-
 dinary observer would be drawn to the hourglass figure,
 rather than other design elements. The hourglass shape is
 a prominent feature of the asserted patents, and most of
 the accused products and other similarities between the
Case: 22-1071     Document: 9      Page: 15    Filed: 10/28/2022




 ABC CORPORATION I v.                                        15
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 asserted patents and accused products are arguably less
 significant. See Egyptian Goddess, 543 F.3d at 678.
      The district court appeared to rely on the infringement
 discussion in the Hatch reports; the 2021 preliminary in-
 junction order stated that “[a]rgument and evidence sub-
 mitted in support of this Motion and in support of
 Plaintiffs’ previously granted Motion for Entry of a Prelim-
 inary Injunction establish that Plaintiffs have demon-
 strated a likelihood of success on the merits.” J.A. 23
 (citations omitted). The Hatch reports, far from recogniz-
 ing that the hourglass figure of the asserted patents could
 not be relied on to establish substantial similarity, improp-
 erly relied on that feature to show substantial similarity.
 The Hatch reports did not support a finding of substantial
 similarity.
      Third, the district court failed to apply the ordinary ob-
 server test on a product-by-product basis, which is particu-
 larly important here in light of significant differences
 among the accused products themselves. “Rule 65(d) re-
 quires . . . a preliminary injunction to ‘state the reasons
 why it issued,’ and Rule 52(a)(2) requires a statement of
 findings of fact and conclusions of law for decisions grant-
 ing or refusing an ‘interlocutory injunction’ (a phrase that
 includes preliminary injunctions).” H-D Mich., LLC v. Hel-
 lenic Duty Free Shops S.A., 694 F.3d 827, 845 (7th Cir.
 2012) (quoting Fed. R. Civ. P. 65(d) and 52(a)(2)). A plain-
 tiff has the burden of showing that each product infringes
 at least one claim. L & W, Inc. v. Shertech, Inc., 471 F.3d
 1311, 1318 (Fed. Cir. 2006) (“When a patentee with the
 burden of proof seeks summary judgment of infringement,
 it must make a prima facie showing of infringement as to
 each accused device . . . .”). Accordingly, when a court
 “state[s] the reasons” why a preliminary injunction issued,
 it must generally conduct a product-by-product infringe-
 ment analysis.
Case: 22-1071     Document: 9    Page: 16     Filed: 10/28/2022




 16                                  ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


     The district court failed to make product-by-product in-
 fringement findings. Neither in the proceedings concern-
 ing the preliminary injunctions nor in the preliminary
 injunction orders themselves did the district court mention
 Accused Products A through D, much less analyze whether
 each product infringes specific claims of the asserted pa-
 tents.
      The 2021 preliminary injunction itself, while not refer-
 encing Accused Products A through D, references product
 ID numbers in Exhibit B and product names in Exhibit C.
 It is unclear exactly what the relationship is between Ac-
 cused Products A through D, the product ID numbers in
 Exhibit B, and the product names in Exhibit C. At any
 rate, the injunction does not make infringement findings
 as to the product ID numbers or product names in the ex-
 hibits. The order thus does not contain any specific in-
 fringement findings to support the entry of the injunction.
     Again, the court’s reliance on the Hatch reports does
 not cure the defect. Those expert reports failed to analyze
 infringement on a product-by-product basis. The entirety
 of the Hatch report’s infringement analysis for the D’723
 patent, for example, excluding the table with figures, is:
      Although the below charts only present selected
      views, my analysis was undertaken on each of the
      accused products individually, based upon the en-
      tirety of the reference materials.
      Giving due consideration to the legal standards as
      outlined in Section II, the examination illustrated
      in the table above allows for no other reasonable
      conclusion than that the overall visual impression
      of the Claimed Design of the ’723 Patent and the
      Accused Products are not plainly dissimilar.
      In the eyes of the ordinary observer, the claimed
      design of the ’723 is substantially the same as the
      overall visual impression presented by the Accused
Case: 22-1071    Document: 9    Page: 17    Filed: 10/28/2022




 ABC CORPORATION I v.                                      17
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


    Products. Unlike the cited prior art . . . , the
    claimed design of the ’723 Patent and the Accused
    Products share the same overall impression and
    have an integrated ‘hourglass’ body with a rela-
    tively flat surface across the top of the main body,
    arched covers over the wheel area, larger radii on
    the front and back of the underside, and elongated
    light panels on the front surface.
    In the eyes of the ordinary observer, the claimed
    design of the ’723 is substantially the same as the
    visual impression presented by the Accused Prod-
    ucts. Also, the Accused Products are closer to the
    claimed design of the ’723 Patent than to the cited
    prior art of the ’723 Patent.
 J.A. 8405–07 (emphasis added). Hatch’s analysis of the
 other patents is similarly imprecise. In each case he fo-
 cuses on the accused products as a group, rather than each
 product individually.
     Likewise, Plaintiffs’ memorandum in support of the
 motion for entry of a preliminary injunction grouped all
 products together as “Infringing Products.” See, e.g.,
 J.A. 8280 (“In the eyes of the ordinary observer, the In-
 fringing Products have substantially the same design as
 the [asserted] patent.”).
     Even a cursory review of the four accused products
 shows that they are different from each other, display fea-
 tures not found in the asserted patents, and lack features
 shown in the asserted patents. For example, Accused Prod-
 uct D, see Appendix A, has prominent features that differ
 from the asserted patents. First, the overall shape is dif-
 ferent—while the asserted patents have a smooth, hour-
 glass body, Product D has a more angular shape with wheel
 caps that give the impression of a figure 8. Second, the
 wheel covers of Accused Product D have a distinctive boxy
 appearance as compared to the asserted patents. Accused
 Product D’s wheel covers cover less of the wheel than the
Case: 22-1071     Document: 9      Page: 18    Filed: 10/28/2022




 18                                  ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 asserted patents and have angled, rather than curved,
 edges.
     Accused Product D’s shape and wheel covers also differ
 from the other Accused Products, such as Accused Product
 A, emphasizing the need for a product-by-product analysis:




             Accused Product D. Appellant’s Br. 45.




             Accused Product A. Appellant’s Br. 27.
 Under the circumstances here, the district court improp-
 erly failed to undertake a product-by-product analysis. 9
     The fourth and final problem with the preliminary in-
 junction order is that, even if the district court were to find
 a likelihood of success as to infringement, the language of
 the injunction is overbroad under International Rectifier
 Corp. v. IXYS Corp., 383 F.3d 1312 (Fed. Cir. 2004). The
 preliminary injunction orders that “[t]he Gyroor


      9  We do not suggest that an aggregate infringement
 analysis is always improper. For example, if the accused
 products differ from each other only in insignificant details,
 an aggregate analysis may well be appropriate.
Case: 22-1071     Document: 9     Page: 19    Filed: 10/28/2022




 ABC CORPORATION I v.                                       19
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 Defendants . . . be preliminarily enjoined and restrained
 from . . . offering for sale, selling, and importing any prod-
 ucts . . . that include any reproduction, copy or colorable
 imitation of the design claimed in the Patents-in-Suit.”
 J.A. 23–24. The order does not mention or specifically en-
 join “Accused Products A through D.” 10 While the order
 allows plaintiffs to request that Amazon remove specific
 product IDs and orders Gyroor to remove specific product
 URLs, this does not narrow the scope of the injunction’s
 broad enjoining of “any reproduction, copy or colorable im-
 itation” of the patented designs. J.A. 23–24. Under Inter-
 national Rectifier, preliminary injunctions that “simply
 prohibit[] future infringement of a patent” are overbroad.
 383 F.3d at 1316. The preliminary injunction must be lim-
 ited to those products actually found likely to infringe and
 those “not more than colorably different.” Id. Injunctions
 that by their terms apply to “any device” within the scope
 of the patent claims do not meet the specificity requirement
 of Rule 65(d). Id.



     10  Appellants also complain that the scope of the 2021
 preliminary injunction is greater than the relief that was
 requested by plaintiffs. Appellants state that plaintiffs’
 “second preliminary injunction motion was filed against
 ‘defendants in Schedule A amended on May 6, 2021,’ . . .
 [and that version of Schedule A] concerns only four ASINs
 [product ID numbers] and three types of Gyroor-Brand
 Products.” Appellant’s Br. 12 (citing J.A. 8252, 28–30).
 The order itself, however, according to appellants, “was en-
 tered against 25 ASINs and five types of Gyroor-Brand
 Products, including one type of product that was not men-
 tioned in [plaintiffs’] second preliminary injunction mo-
 tion.” Appellant’s Br. 12 (emphasis added) (citing J.A. 28–
 30). For purposes of this appeal we need not resolve
 whether the injunction is overly broad in this respect as
 well.
Case: 22-1071    Document: 9        Page: 20   Filed: 10/28/2022




 20                                  ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


      Similar to our decision in International Rectifier, the
 Seventh Circuit has vacated a preliminary injunction en-
 joining a defendant from “[u]sing, copying, disclosing, con-
 verting, appropriating, retaining, selling, transferring, or
 otherwise exploiting Patriot’s copyrights, confidential in-
 formation, trade secrets, or computer files.” Patriot Homes,
 Inc. v. Forest River Hous., Inc., 512 F.3d 412, 414 (7th Cir.
 2008) (alteration in original). The injunction was deficient
 because it “use[d] a collection of verbs to prohibit [the de-
 fendant] from engaging in certain conduct, but ultimately
 it fail[ed] to detail what the conduct [was], i.e., the sub-
 stance of the ‘trade secret’ or ‘confidential information’ to
 which the verbs refer.” Id. at 415.
     Here, as in International Rectifier and Patriot Homes,
 this injunction is overbroad. On remand, should a new in-
 junction issue, the district court must describe the products
 enjoined with specificity and must not include language en-
 joining “any reproduction, copy or colorable imitation of the
 design claimed in the Patents-in-Suit.”
                              III
     Appellants argue that three separate design patents—
 U.S. Patent Nos. D808,856 (“D’856 patent”), D808,857,
 (“D’857 patent”), and D891,297 (“D’297 patent”) 11—cover-
 ing the accused products were issued by the U.S. Patent
 and Trademark Office and licensed to appellants. They as-
 sert that these patents must be “given due weight when
 conducting [the] infringement analysis” under a theory of
 separate patentability. Appellant’s Br. 24. Plaintiffs re-
 spond that appellants failed to raise this argument before
 the district court, and thus the argument is waived.



      11In the briefing below, appellants assert that Ac-
 cused Product A and C are based on the D’857 patent, Ac-
 cused Product B is based on the D’856 patent, and Accused
 Product D is based on the D’297 patent.
Case: 22-1071    Document: 9    Page: 21    Filed: 10/28/2022




 ABC CORPORATION I v.                                     21
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


     In their briefing opposing the 2021 preliminary injunc-
 tion, appellants raised the existence of the D’856, D’857,
 and D’297 patents but did not make separate patentability
 arguments or cite to any separate patentability caselaw.
     As an example, Fengchi-US’s opposition to the 2021
 preliminary injunction argued:
    None of the Patents-in-Suit claimed any ornamen-
    tal features of the Accused Product. The ornamen-
    tal differences, based on the claimed design of the
    [D’297 Patent], greatly impact the ordinary ob-
    server’s visual perception of the overall design,
    thus renders the design of accused product sub-
    stantially dissimilar from the claimed designs of
    the patents-in-suit.
 J.A. 8693.
     The other oppositions are similar. Before the district
 court, appellants did not make any argument for why the
 separate patentability of the D’856, D’857, and D’297 pa-
 tents had any bearing on the infringement analysis. Be-
 cause the argument was not properly raised, we do not
 consider it.
                        CONCLUSION
     For the foregoing reasons, we hold that the district
 court erred in issuing the 2021 preliminary injunction. We
 reverse and remand for further proceedings consistent
 with this opinion.
                REVERSED AND REMANDED
Case: 22-1071   Document: 9    Page: 22    Filed: 10/28/2022




 22                                 ABC CORPORATION I v.
            PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


                       APPENDIX A 12




      12Figures are appellant’s comparison between the
 patents-in-suit and Accused Product D. Some images in
 appellants’ tables have been omitted and some images have
 been replaced with higher-quality images.
Case: 22-1071   Document: 9   Page: 23   Filed: 10/28/2022




 ABC CORPORATION I v.                                 23
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS
Case: 22-1071   Document: 9   Page: 24   Filed: 10/28/2022




 24                                 ABC CORPORATION I v.
            PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS
Case: 22-1071   Document: 9   Page: 25   Filed: 10/28/2022




 ABC CORPORATION I v.                                 25
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS
Case: 22-1071   Document: 9   Page: 26   Filed: 10/28/2022




 26                                 ABC CORPORATION I v.
            PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS
Case: 22-1071   Document: 9   Page: 27   Filed: 10/28/2022




 ABC CORPORATION I v.                                 27
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS